ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-254, concluding that JOSEPH J. LOWENSTEIN of PATERSON, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 4.1(a)(2)(failing to disclose material fact to a third person when disclosure is necessary to avoid assisting a fraudulent act by a client), and good cause appearing;
It is ORDERED that JOSEPH J. LOWENSTEIN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.